Order reversed on the law and the facts, with ten dollars costs and disbursements, and plaintiff’s motion for an order vacating the interlocutory judgment denied and all stays granted in the order to show cause dated October 14, 1936, vacated, *923without costs. Memorandum: Upon evidence taken at a hearing held November 9,1936, upon the return of an order to show cause why the interlocutory judgment entered herein July 14,1936, should not be vacated and set aside, the memorandum of decision by the Special Term states in part: “ The Court is obliged to find that defendant’s relations with Thomas have become illicit. * * * Motion to vacate the interlocutory judgment is granted and judgment will enter dismissing defendant’s counterclaim for her misconduct since the entry of the interlocutory judgment, without costs.” The record before us fails to disclose that any judgment has been entered dismissing defendant’s counterclaim for divorce. We reverse the order vacating the interlocutory judgment and deny plaintiff’s application therefor, upon the ground that a finding that defendant’s relations with Thomas since the entry of the interlocutory judgment herein have become illicit is contrary to and against the weight of evidence. All concur. (The order grants a motion to vacate an interlocutory judgment of absolute divorce.) Present —■ Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.